Campbell, C. J.,
delivered the opinion of the court.
According to Davis v. Vanarsdale (59 Miss. 367), the failure to deliver the assessment-roll to the clerk of the Chancery Court by the time prescribed by law was not cured by any of the provisions of the act of 1878, in relation to public revenue, and we do not know of any principle on which we can hold that the assessment was valid as to the person who was the assessor, and invalid as to the others. There seems to be no moral objection to such a result in'-this case, but it would not consist with the doctrine applicable to the assessment and collection of taxes, which requires their legal assessment, and does not dispense with this because of the fault of the owner of the land.
Judgment affirmed.